* This case was argued, and the opinion given at ___ Term ___, but the final decree upon the coming in of the Commissioner's report was not rendered until December Term, 1838. It has not before been reported.
The bill states that, at December Session, 1811, of Washington County Court, Gabriel L. Stewart applied to be appointed guardian to the plaintiff's estate, Anthony Armistead, then an infant; that said Stewart proffered and tendered Levin Bozman and Asa Hardison as sureties to the guardian bond, who declared their willingness to enter into the proper engagements as such, and were approved by the court. The court thereupon appointed Stewart guardian, and made an order that he and the said sureties should execute, according to law, a guardian bond, for the benefit of the ward, in the penal sum of £ 1,250. The bill further states that the clerk of the court prepared a paper writing as for a guardian bond, which was executed by the said Stewart, Bozman and Hardison. The bill states that it was theintent of the court, and also of Stewart, Bozman and Hardison, that the bond should be in the form prescribed by law, but, from ignorance and mistake in the clerk, the draughtsman thereof, the same was made payable to "James Jones, Esq., and the rest of the justices assigned to keep the peace for Washington County"; that Bozman, being one of the justices for said county, was therefore both obligor and obligee in the said bond; and the paper writing, which was intended by the parties to be a good and legal guardian bond, was pronounced a nullity in a court of law, in consequence of the mistake of the clerk in drawing it in the form and manner aforesaid. A copy of the bond               (119) makes a part of the case. The bill states that Stewart acted as guardian of his ward, Anthony Armistead, until 8 October, 1827, when the ward came to full age; that Stewart had become insolvent, and had failed to account for the property, money or effects of the ward, on his coming of age or at any time since. Bozman died on 8 December, 1823, seized and possessed of a large real and personal estate. Hardison died in the year 1819, seized and possessed of real and personal estate. This *Page 92 
bill for an account was filed against Stewart and the heirs at law, legatees and distributees of the two sureties. The administrators or executors of the sureties having died, and no other personal representative having been appointed, since the filing of the bill Stewart has died insolvent, intestate, and has no personal representative. This bill was filed by Anthony Armistead, the ward, against the present defendants, on 24 February, 1831; it abated by Armistead's death, and was revived, by leave of the court, by the plaintiff, his administrator, on 15 July, 1831.
The defendants, by their answers, do not admit that Stewart was appointed by the court guardian to Anthony Armistead, nor do they admit or believe any of the circumstances attending the execution of the bond, as set forth in the bill, to be either true or probable. They do not believe or admit that Bozman and Hardison were formally offered to and approved by the court as sureties for Stewart, and that the said Bozman and Hardison declared their readiness to enter into the proper engagements as such; nor do they believe or admit that the court directed Stewart, Bozman and Hardison to execute a guardian bond according to law, for the benefit of Armistead; nor do they admit that the clerk drew the bond mentioned in the bill as for a bond so directed to be drawn according to law; nor do the defendants admit or believe it to be true that it was the intent of the court, Stewart, Bozman and Hardison that the bond should be in the form prescribed by law; nor was it by the ignorance or mistake of the clerk that the bond was drawn in the manner set forth in the bill; nor did the court, Stewart of the sureties place (120) any confidence in the skill or correctness of the clerk; nor did they intend the bond to be in any other form or payable to any other persons than those set forth in the written paper purporting to be a bond. The defendants in no manner or ways admit that there was any mistake. They believe that the clerk draughted the bond in this form according to the intent of the court; that the sureties did not intend to sign a bond in any other form, and that they are not liable to account, either in law or equity, to the plaintiffs. The heirs, legatees and distributees of both Bozman and Hardison rely on the act of 1715, barring claims against deceased persons' estate (1 Rev. Stat., ch. 65, sec. 11), seven years having elapsed since the death of each of their ancestors before the filing of the present bill.
The plaintiffs omitted to file a replication to the answers of the defendants, but the cause is set down for hearing "on the bill, answers and exhibits (see Exhibits 1, 2, 3, 4)," and sent to the Supreme Court for trial. *Page 93 
It seems to us that the act of 1715 (1 Rev. Stat., ch. 65, sec. 11) is not a protection to the defendants against the plaintiff's claim for an account. The plaintiff had no claim upon the defendants until the ward arrived at full age and the guardian failed to account. That time did not happen until 8 October, 1827, and a bill was filed by the ward on 24 February, 1831. The ward shortly thereafter died, and at Spring Term, 1831, his death was suggested, and an order made, giving leave to his personal representative to file a bill of revivor, which was done on 15 July, 1831. To give operation to the act of limitations, there must not only be a creditor, but there must be a claim — a right in the creditor to demand a debt or challenge the possession of property which is wrongfully withheld from him. The plaintiff's intestate, although a creditor, could not claim possession of of his property until he arrived at full age. By a correct interpretation of the act of 1715, the seven years do not begin to run on the death of the debtor, unless the creditor has also a right at that time to claim. A strong case has been put, proving this construction to be correct, to-wit, where a debtor, having given a bond, payable ten years after date, dies immediately,              (121) if the time was to be computed from the death of the debtor, the creditor might be deprived of his debt, without any laches or default in him. This point in the case seems to be settled against the defendants by a decision in this Court (Godley v. Taylor,14 N.C. 178).
Secondly, it is contended on behalf of the defendants that, as there is no replication taken to the answers, all the statements therein must be taken as true; that the case, in fact, comes on for hearing only upon the bill and answers. It is certainly true, as a general rule, that if an answer be not replied to, it is to be considered as true. Wright v. Nutt, 3 Bro., 340; 2 Mad. Ch. Pr., 336. That is, where the order, bringing on the cause to a hearing, clearly sets it down only on bill and answer. But in this cause the entry on the record is: "Ordered that this cause be set for hearing on the bill, answers and exhibits. See the exhibits, sent herewith, marked Nos. 1, 2, 3, 4." This shows that the plaintiff did not mean to admit the truth of the answers, and that the defendants so understood him, or they would not have consented that such an order should have been made. It is a very clumsy practice, we must admit. The defendants consented, it is presumed, because it was known that it was a rule of the court that when, by mistake, a replication has not been filed, and yet witnesses have been examined, the court will permit a replication to be filed nunc protunc. Mitf., 256; Mad. *Page 94 
Ch. Pr., 276. The exhibits were certainly intended by the parties to be brought to our notice as evidence in the cause; and if they show to us that a mistake has been committed, the evidence must have its effect, notwithstanding, what is stated in the answers. Exhibit No. 3 is in the following words:
"STATE OF NORTH CAROLINA — Washington County.
"Court of Pleas and Quarter Sessions, December Term, 1811.
"Appeared in open court Gabriel L. Stewart, for the guardianship of the orphans of Robert Armistead, deceased, viz., John, Robert, Thomas and Anthony Stewart and gives bonds for each, in the sum of £ 1,250 each, and gives for security Asa (122) Hardison and Levin Bozman, Esquires."
We are induced to think, from this exhibit, notwithstanding what is said in the answers, that Stewart and the ancestors of the defendants intended to execute a guardian bond in such form and substance as would have been good at law. The court, whose duty and interest it was to take a good and sufficient bond, cannot be presumed to have intended to dispense with such a bond; neither can it be presumed that the court gave special directions that the bond should be drawn by the clerk in the manner the one prepared by him was drawn. Neither does the evidence satisfy us that the form in which the guardian bond was drawn was the form in which guardian bonds were usually taken, according to the course of the court. Stewart applied for the guardianship, and tendered to the court Hardison and Bozman as his securities. The court cannot be presumed to have intended to do an illegal or an useless thing. It cannot be presumed that they all intended that Stewart should get possession of his ward's estate without giving that security which the law required. It was the duty of the court to judge of the fitness of the guardian and of the ability of the securities, and to fix the sum for which the penalty of the bond should be given. On the clerk devolved the duty of preparing the bond. The paper writing draughted by him as a bond was, in law, a nullity. It was, in our opinion, drawn wrong through the mistake or, rather, through the ignorance of the clerk. Exhibit No. 2 is a copy of the bond. It does not appear from it that it was taken in or shown to the court. Looking through the bill, answers and exhibits, we are forced to the conclusion that the court, guardian and his securities intended and agreed that a proper and legal guardian bond should be prepared by the clerk, which the guardian and his securities intended and agreed to execute, and which they believed they had executed. We see nothing to induce us to conclude that the bond *Page 95 
was drawn according to the course of the court or that this particular form was directed by the court. The mistake, as it seems to us, was one of fact, and not one of law.
In the third place, will a court of equity, after the mistake is made to appear, set up the instrument as a bond         (123) against the sureties? Will this Court make the sureties liable, who were never at any time liable at law? On this point we have not been clear of doubt; but upon mature consideration we have come to the conclusion that both justice and the law are with the plaintiff. Where the intention is manifest, a court of equity will always relieve against mistakes in agreements (2 Atk., 203; 1 Ves., 317); and it will, even against a surety who was never bound at law. Crosby v. Middleton, Prec. in Ch., 309, which overrules what was said by the Chancellor inRatcliffe v. Graves, 1 Vern., 196, that he would not charge the sureties further than they were answerable at law. In Weser v. Blaikley, 1 Johns. Ch., 607, it was held that where a bond given by a surety for the guardian of an infant was taken by the surrogate in the name of the people, instead of the infant, as the act of Assembly in the State of New York required, a court of equity would correct the mistake and consider the bond of equal validity as if taken in the name of the infant. The Court said "that where the intention is manifest, it will always relieve against mistakes in agreements, and that as well in the case of a surety as in any other case. It would be intolerable that such a mistake should prejudice or destroy the rights of the infant." Huson v. Pitman, 3 N.C. 332, was a bill in equity to be relieved against a surety to an appeal bond which had not been drawn according to law, through the mistake of the draughtsman. He had omitted the clause obliging the surety to pay the debt, etc. The court decreed for the plaintiff, on the ground of mistake in drawing the bond. The foregoing authorities have brought us to the conclusion that the parties in this case are liable in equity to this demand.
It has occurred to us that it might be an objection that the plaintiff has not made the personal representatives of Bozman and Hardison parties. It was not taken in the argument, and, if valid generally, we think it no bar here. Those representatives are dead, and the answers admit that the whole estates have come to the defendant's hands, and expressly submit to account in respect of the property, if they are chargeable         (124) at all in this Court upon the bond.
There must therefore be a reference for the necessary accounts.
PER CURIAM.                              Decree accordingly. *Page 96
Cited: Butler v. Durham, 38 N.C. 591; Davis v. Davis, 41 N.C. 420;Sikes v. Truitt, 57 N.C. 363; Herndon v. Pratt, 59 N.C. 331; Daniel v.Grizzard, 117 N.C. 111; Banking Co. v. Tate, 122 N.C. 317; Copeland v.Collins, ib., 623.